UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                              Before
                                TOZZI, SALADINO 1, and CELTNIEKS
                                     Appellate Military Judges

                                UNITED STATES, Appellee
                                             v.
                          Sergeant First Class GENO R. SELLERS
                               United States Army, Appellant

                                         ARMY 20130589

                 Headquarters, U.S. Army Military District of Washington
                Michael J. Hargis and James W. Herring, Jr., Military Judges
                     Colonel Corey L. Bradley, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA; Captain Payum
Doroodian, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Major A.G. Courie III, JA; Captain
Benjamin W. Hogan, JA (on brief).


                                            17 June 2015
                                     ---------------------------------
                                      SUMMARY DISPOSITION
                                     ---------------------------------
Per curiam:

       A military judge sitting as a general court -martial convicted appellant,
pursuant to his pleas, of one specification of dishonorably failing to pay a debt, in
violation of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934 (2012)
[hereinafter UCMJ]. A panel of officer members convicted appellant, contrary to his
pleas, of one specification of violating a lawful regulation, one specification of
assault of a child under the age of sixteen years, two specifications of assault
consummated by a battery, three specifications of adultery, one sp ecification of
wrongful cohabitation, and one specification of dishonorably failing to pay a debt, in
violation of Articles 92, 128, and 134, UCMJ. The panel sentenced appellant to a
bad-conduct discharge, confinement for twenty-four months, and reduction to the
grade of E-1. The convening authority deferred the adjudged rank reduction and
automatic forfeitures until action, approved the adjudged sentence, and waived
automatic forfeitures for a period of s ix months following the action.


1
    Judge SALADINO took final action in t his case while on active duty.
SELLERS—ARMY 20130589

       This case is now before us pursuant to Article 66, UCMJ. One of appellant’s
assignments of error warrants discussion and relief. In particular, we accept the
government’s concession that the evidence is factually insufficient to sustain
appellant’s conviction for violating Article 92, UCMJ. We also discuss appellant’s
claim, raised personally pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982), that he received ineffective assistance of counsel during the pre -sentencing
and post-trial portions of his court-martial.

                          Violation of a Lawful Regulation

        In The Specification of Charge I, the government charged appellant with
violating a lawful regulation. The government did not allege appellant violated a
lawful general regulation, and on appeal the parties appe ar to agree that the
government proceeded under a theory appellant violated Article 91(2), UCMJ,
failure to obey a lawful order. Appellant argues the military judge incorrectly
instructed the panel as to the maximum punishment between Article 92(1) and
Article 92(2) – that is, an eighteen-month difference in the maximum confinement
authorized. See Manual for Courts-Martial, United States (2012 ed.), Part IV, ¶
16.e. In response, the government makes the more fundamental observation that the
military judge did not instruct the panel on the knowledge element of Article 92(2) –
where an accused must have knowledge of the lawful order. Id. at ¶ 16.b.(2)(b).
The government on appeal also concedes it put forth no evidence as to that element
at trial, and consequently the evidence insufficiently establishes appellant’s guilt to
violating Article 92. We independently note The Specification of Charge I fails to
state the offense of violating Article 92(2) because of that missing element. See
United States v. Koepke, 18 U.S.C.M.A. 100, 103, 39 C.M.R. 100, 103 (1969) (“We
hold, therefore, that inasmuch as the specification failed to state that the regulation
allegedly violated was a “general” regulation, it was fatally defective with reference
to prosecution under Article 92(1). Also, since it did not allege that the accused had
knowledge of the regulation, prosecution under Article 92(2) could not be
sustained.”). As a result, we have multiple bases to grant relief. We grant relief
based on the insufficiency of the evidence, given the government’s concession.

                          Ineffective Assistance of Counsel

       In a statement made under penalty of perjury submitted with his personal
submissions made pursuant to Grostefon, appellant makes two allegations of
ineffective assistance of counsel. First, appellant argues he received ineffective
assistance of counsel when his trial defense counsel, Captain (CPT) TH, did not
present sufficient evidence of appellant’s medical conditions to the panel during the
pre-sentencing hearing. During pre-sentencing, CPT TH introduced evidence of


                                           2
SELLERS—ARMY 20130589

appellant’s eligibility for medical retirement. Furthermore, appellant discussed his
medical conditions during his unsworn statement.

       Upon order from this court, CPT TH submitted an affidavit responding to
appellant’s claims. His reason for not presenting more evidence of appellant’s
medical history was his belief that the additional evidence would raise unnecessary
questions regarding the legitimacy of appellant’s illnesses. Appellant’s own
statement made under penalty of perjury is not in material factual conflict with CPT
TH’s affidavit regarding this tactical decision. After reviewing the record, we are
convinced CPT TH’s tactical decision was reasonable und er the circumstances.
“Defense counsel do not perform deficiently when they make a strategic decision to
accept a risk or forgo a potential benefit, where it is objectively reasonable to do
so.” United States v. Datavs, 71 M.J. 420, 424 (C.A.A.F. 2012) (citations omitted).
This claim of ineffective assistance of counsel is without merit.

       Second, appellant alleges he received ineffective assistance of counsel when
CPT TH did not request deferment of confinement on behalf of appellant.
Appellant’s Post-Trial and Appellate Rights (PTAR) form indica tes that appellant
wanted his defense counsel to request deferment of confinement . Appellant avers he
insisted on CPT TH making this request, despite CPT TH’s efforts to dissuade him.
On the other hand, CPT TH’s affidavit indicates he convinced appellant not to
request deferment of confinement.

       These statements are thus in material factual conflict. However, we need not
order an evidentiary hearing in this case because “the facts alleged in the affidavit
allege an error that would not result in relief e ven if any factual dispute were
resolved in appellant's favor.” United States v. Ginn, 47 M.J. 236, 248 (C.A.A.F.
1997). Appellant has not met his burden of establishing prejudice. See Strickland v.
Washington, 466 U.S. 668, 687 (1984) (allowing courts to resolve ineffective
assistance of counsel claims on the prejudice prong without reaching the deficiency
prong). Appellant has not demonstrated a colorable showing of possible prejudice.
United States v. Lee, 52 M.J. 51 (C.A.A.F. 1999) (applying the st andard in United
States v. Wheelus, 49 M.J. 283, 298 (C.A.A.F. 1998) to claims of post -trial
ineffective assistance of counsel) (additional citation omitted).

       Appellant had already received considerable deferments from the convening
authority, consisting of deferment of rank reduction and deferment of forfeitures
until action. Put another way, appellant continued to hold the rank of sergeant first
class and was paid as such until action, despite his convictions for assaulting a
woman and child, dishonorably failing to pay multiple debts, and conducting
numerous adulterous affairs. The convening authority denied appellant’s clemency
request to reduce his confinement time to time already served. This action indicate s

                                          3
SELLERS—ARMY 20130589

the convening authority was not amenabl e to altering appellant’s adjudged
confinement. Lastly, we note that successful requests for deferred confinement in
the Army are rare, and those few successful requests we encounter are usually
narrowly-tailored for a short amount of time. 2

                                    Reassessment

       Because we set aside the findings of guilt for appellant’s Article 92
conviction, we must determine whether we can reassess the sentence. See United
States v. Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013) (establishing a framework
to determine whether this court can reassess sentences). The Article 92 offenses did
not constitute the gravamen of appellant’s misconduct, and we have familiarity with
the remaining offenses to be confident the panel would have adjudged the same
sentence had the error not occurred. We make this determination cognizant that an
officer panel sentenced appellant.

                                   CONCLUSION

       On consideration of the entire record and the assigned errors, the findings of
guilty of The Specification of Charge I and Charge I are set aside. Charg e I and its
Specification are dismissed. The remaining findings of guilty and the sentence as
approved by the convening authority are AFFIRMED.

                                       FOR THE
                                       FOR THE COURT:
                                               COURT:




                                       MALCOLM
                                       MALCOLM H.  H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk
                                       Clerk of
                                             of Court
                                                Court




2
  Even if appellant were to have a meritorious claim, we are unaware of any remedy
that would not be a windfall to appellant. Appellant wanted to defer serving his
sentence to confinement. At this point, he has finished ser ving his confinement (or
nearly so). We cannot award appellant back pay because he already received pay at
the grade of E-7 until action (and his dependants received an additional six months
of pay after action). In our opinion, reducing the confinement is inappropriate
where the alleged error involves a request to delay serving confinement.

                                          4